My opinion is that Act No. 15 of the First Extraordinary Session of 1934 is unconstitutional, in that its title is not indicative of its object. Section 16 of Article 3 of the Constitution requires that an act of the Legislature shall have only one object, and a title indicative of such object. The title of the act in question is not only not indicative of any object stated in the act itself, but is indicative of an object which is not mentioned anywhere in the act. The object expressed in the title is:
"To provide revenue for the State Board of Health, for use in stamping out tuberculosis and in the care and treatment of tuberculosis patients who are bona fide residents of the State of Louisiana, by levying a tax on all kerosene, sold, used, consumed, handled or distributed in this State," etc.
In the first section of the act it is declared:
"That in order to provide a revenue for the purpose set forth in this Act and in order to carry out the same, there is hereby levied a tax of one cent per gallon on all kerosene sold, used, consumed, distributed or handled in the State of Louisiana for domestic consumption." *Page 52 
But there is no such "purpose set forth in this act" as "to provide revenue for the State Board of Health," or the "stamping out of tuberculosis," or the "care and treatment of tuberculosis patients." In fact, I do not find the State Board of Health, or tuberculosis, mentioned or referred to anywhere in the act, except in its title. The act does not dedicate the proceeds of the tax "to provide revenue for the State Board of Health," or to the "stamping out of tuberculosis," or to the "care and treatment of tuberculosis patients." On the contrary, the second section of the act declares that all taxes, funds, and revenues collected under the provisions of the act by the supervisor of public accounts, whose duty it is to collect the tax, shall be paid into the treasury of the state, under the control of the treasurer of the state, and that "such funds shall hereafter be appropriated by the Legislature of Louisiana according to law." That might be sufficient to conform with the title of the act if the act itself made any appropriation, dedication, or segregation of the revenues to be derived from the tax, to the object indicated in the title of the act. But the declaration in the act, merely that the funds shall be appropriated by the Legislature according to law, is no direction at all as to the purpose for which the Legislature shall appropriate the funds. It goes without saying that all funds which the Legislature may appropriate out of the state treasury must be appropriated "according to law."
The Standard Oil Company of Louisiana, being called upon to pay the tax, has an interest in questioning — and hence the right *Page 53 
to question — the constitutionality of the statute by which the tax is imposed.
Believing that the statute is violative of section 16 of article 3 of the Constitution, I see no necessity for considering the other ground on which the defendant questions the constitutionality of the act.
ROGERS and ODOM, JJ., dissent.